UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE 14A (RULE 14a-101) Proxy Statement Pursuant to Section14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrant x Filed by a Party other than the Registrant o Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14a‑6(e)(2)) o Definitive Proxy Statement o Definitive Additional Materials x Soliciting Material Pursuant to §240.14a‑12 BARRETT BUSINESS SERVICES, INC. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required o Fee computed on table below per Exchange Act Rules 14a‑6(i)(1) and 0‑11 (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0‑11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0‑11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount Previously Paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: FOR IMMEDIATE RELEASE BBSI Addresses Statements by Proxy Group VANCOUVER, Washington, January 18, 2012 – Barrett Business Services, Inc. (BBSI) (NASDAQ: BBSI), a leading provider of business management solutions, announced its board of directors is carefully reviewing letters received from Kimberly J. Jacobsen Sherertz and her advisers in connection with their stated objective of removing all but one director and electing their slate of nominees. Ms. Sherertz is the widow of William W. Sherertz, BBSI's long-time chief executive officer. She is also the personal representative of his estate, which holds the BBSI stock he owned. Anthony Meeker, BBSI's chairman of the board, commented: "We are sympathetic to the burdens that Bill's passing has placed on his family and continue to offer our support to Ms.Sherertz as she works through the tax and other issues facing his estate. We also believe strongly that the course she is currently pursuing to replace all but one board member with her hand-picked nominees is ill-advised and contrary to the best interests of the company and its other shareholders.” In recent weeks, Ms. Sherertz and Mr. Charles M. Gillman have issued a series of public statements with which the company takes exception. Mr. Gillman is described in filings with the Securities and Exchange Commission (the "SEC") as being part of a proxy group with Ms. Sherertz, although he owns no BBSI stock.
